Order filed December 11, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00713-CR
                                 ____________

                    BYRON KEITH HARMON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1355981

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 2, a
photo lineup.
      The clerk of the 351st District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 2, a photo lineup, on or before December 20,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 2, a photo
lineup, to the clerk of the 351st District Court.



                               PER CURIAM